UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 001-35633 Sound Financial Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 45-5188530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 5th Avenue, Suite 200, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 None (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company.See definition of “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of May 12, 2014, there were 2,503,035 shares of the registrant’s common stock outstanding. SOUND FINANCIAL BANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 (unaudited) 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2014 and 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3.Quantitative and Qualitative Disclosures About Market Risk 37 Item 4.Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 39 SIGNATURES EXHIBITS 2 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (unaudited) (In thousands, except share amounts) March 31, 2014 December 31, 2013 ASSETS Cash and cash equivalents $ $ Available-for-sale securities, at fair value Loans held for sale Loans Allowance for loan losses ) ) Total Loans, net Accrued interest receivable Bank-owned life insurance (“BOLI”), net Other real estate owned (“OREO”) and repossessed assets, net Mortgage servicing rights, at fair value Federal Home Loan Bank (“FHLB”) stock, at cost Premises and equipment, net Other assets Total assets LIABILITIES Deposits Interest-bearing Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 79 82 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 7) - - STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued or outstanding - - Common stock, $0.01 par value, 40,000,000 shares authorized, 2,503,035 and 2,510,810 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 25 25 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 3 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (unaudited) (In thousands, except share and per share amounts) Three Months Ended March 31, INTEREST INCOME Loans, including fees $ $ Interest and dividends on investments, cash and cash equivalents 34 Total interest income INTEREST EXPENSE Deposits Borrowings 49 68 Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 80 78 Mortgage servicing income ) Fair value adjustment on mortgage servicing rights Other-than-temporary impairment losses on securities - ) Net gain on sale of loans 76 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments 60 Occupancy Data processing Net loss on OREO and repossessed assets 83 Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements 4 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Three Months Ended March 31, Net income $ $ Available for sale securities: Unrealized gains arising during the period, net of taxes of $67 and $16, respectively 31 Reclassification adjustments for other-than-temporary impairment, net of taxes of $0, and $6, respectively - 13 Other comprehensive income, net of tax 44 Comprehensive income $ $ See notes to condensed consolidated financial statements 5 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Stockholders’ Equity For the Three Months Ended March 31, 2014 and 2013 (unaudited) (In thousands, except number of shares) Shares Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss, net of tax TotalStockholders’ Equity Balances at December 31, 2012 $
